jurisdiction. NRS 34.320. Either writ is an extraordinary remedy, and
                whether such a writ will be considered is within this court's sole
                discretion. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679,
                818 P.2d 849, 851, 853 (1991). Moreover, it is petitioner's burden to
                demonstrate that our extraordinary intervention is warranted.       Pan v.
                Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            Having considered petitioner's arguments in light of this
                court's resolution of the consolidated appeals in Docket Nos. 58530 and
                59162, we are not persuaded that our intervention is warranted.     Smith,
107 Nev. at 677, 679, 818 P.2d at 851, 853; Pan, 120 Nev. at 228, 88 P.3d
                at 844. Accordingly, we
                            ORDER the petition DENIED.'



                                                                   , C.J.



                                          , J.
                                                           rut-, j
                                                          Saitta




                cc: Hon. Mark R. Denton, District Judge
                     Marquis Aurbach Coffing
                     Kemp, Jones & Coulthard, LLP
                     John Peter Lee Ltd.
                     Eighth District Court Clerk



                     'In light of our resolution of this writ petition, petitioner's
                emergency stay motion is denied as moot.



SUPREME COURT
        OF                                           2
     NEVADA


(0) 1947A